Case 1:20-cv-22022-KMW Document 9 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               Case No. 20-cv-22022-KMW

  JOSEPH PEELER,

          Plaintiff,

  vs.

  MIAMI DADE COUNY CORRECTIONS
  AND REHABILITATION,

          Defendant.
                              /

                                           ORDER

          THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (the “Report”) regarding Plaintiff’s complaint filed pursuant to 42

  U.S.C. § 1983. (DE 8). Plaintiff did not file objections to the Report and the time to do so

  has now passed. Upon an independent review of the Report, the record, and applicable

  case law, it is ORDERED AND ADJUDGED as follows:

          1. The conclusions in the Report (DE 8) are AFFIRMED AND ADOPTED.

          2. This action is DISMISSED WITHOUT PREJUDICE.

          3. All pending motions are DENIED AS MOOT.

          4. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of December,

  2020.
Case 1:20-cv-22022-KMW Document 9 Entered on FLSD Docket 12/16/2020 Page 2 of 2




  CC:
  Joseph Peeler
  180163045
  Turner Guilford Knight Correctional Center
  7000 NW 41st Street
  Miami, FL 33166




                                               2
